DETAILED ACTION

This office action is in response to Applicant’s submission filed on 1 April 2021.     
Status of Claims

Claims 1-2, 6, 8-9, 13, 15-16, 19, 21-31 are pending.
Claims 3-5, 7, 10-12, 14, 17-18, 20 are cancelled
Claims 1-2, 6, 8-9, 13, 15-16, 19, 21-31 are allowed.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Rory P. She (Reg. No. 60,529) on 30 April 2021.  The details may be found in the attached interview summary, PTO-413B.
The application has been amended as follows (based on Applicant’s proposed amendment of independent claims 1, 8, 15, via AFCP 2.0 program filed on 1 April 2021): 
Claim 1 (Currently Amended):  A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to carry out a method that comprises: 
obtaining a first multivariate time series data array representing values of a set of multiple parameters related to the physical operation of a given asset from a first time represented by at least one timestamp, wherein at least some of the values comprise measurements collected by one or more sensors at the given asset; 
performing a first comparison between the first multivariate time series data array and a set of historical multivariate time series data arrays, wherein each respective historical multivariate time series data array in the set of historical multivariate time series data arrays represents respective past values of the set of multiple parameters related to the physical operation of the given asset from a respective past time represented by at least one timestamp; 
based on the first comparison, identifying a subset of historical multivariate time series data arrays that are similar to the first multivariate time series data array by (i) deriving a respective measure of similarity between the first multivariate time series data array and each respective historical multivariate time series data array in the set of historical multivariate time series data arrays and (ii) identifying the historical multivariate time series data arrays in the set of historical multivariate time series data arrays that have the best respective measures of similarity; 
obtaining first event data associated with the first multivariate time series data array, wherein the first event data indicates one or more event occurrences that happened at or near the first time of the first multivariate time series data array; 
performing a second comparison between the first event data and respective historical event data associated with each of the subset of historical multivariate time series data arrays, wherein the respective historical event data associated with each respective historical multivariate time series data array in the subset of historical 2multivariate time series data arrays indicates one or more past event occurrences that happened at or near the respective past time of the respective historical multivariate time series data array; 
based on the second comparison, identifying historical multivariate time series data arrays in the subset of historical multivariate time series data arrays that have associated historical event data indicating one or more past event occurrences of a same type as the one or more event occurrences indicated by the first event data and then filtering the subset of historical multivariate time series data arrays down to the identified historical multivariate time series data arrays; 
training a time series forecast model by using the identified historical multivariate time series data arrays as training data for a machine learning process that is executed by the computing system to produce the trained time series forecast model, and wherein the machine learning process employs and / or support vector regression
generating a forecast of a future value of at least one parameter of the set of multiple parameters related to the physical operation of the given asset using the trained time series forecast model; and transmitting data indicating the forecast of the future value of at least one parameter to an output system.

Claim 8 (Currently Amended):  A non-transitory computer-readable medium having program instructions stored thereon that are executable by at least one processor of a computing system to cause the computing system to carry out a method that comprises: 
obtaining a first multivariate time series data array representing values of a set of multiple parameters related to the physical operation of a given asset from a first time represented by at least one timestamp, wherein at least some of the values comprise measurements collected by one or more sensors at the given asset; 
performing a first comparison between the first multivariate time series data array and a set of historical multivariate time series data arrays, wherein each respective historical multivariate time series data array in the set of historical multivariate time series data arrays represents respective past values of the set of multiple parameters related to the physical operation of the given asset that were collected from a respective past time represented by at least one timestamp; 
based on the first comparison, identifying a subset of historical multivariate time series data arrays that are similar to the first multivariate time series data array by (i) deriving a respective measure of similarity between the first multivariate time series data array and each respective historical multivariate time series data array in the set of historical multivariate time series data arrays and (ii) identifying the historical multivariate time series data arrays in the set of historical multivariate time series data arrays that have the best respective measures of similarity; 
obtaining first event data associated with the first multivariate time series data array, 4wherein the first event data indicates one or more event occurrences that happened at or near the first time of the first multivariate time series data array; 
performing a second comparison between the first event data and respective historical event data associated with each of the subset of historical multivariate time series data arrays, wherein the respective historical event data associated with each respective historical multivariate time series data array in the subset of historical multivariate time series data arrays indicates one or more past event occurrences that happened at or near the respective past time of the respective historical multivariate time series data array; 
based on the second comparison, identifying historical multivariate time series data arrays in the subset of historical multivariate time series data arrays that have associated historical event data indicating one or more past event occurrences of a same type as the one or more event occurrences indicated by the first event data and then filtering the subset of historical multivariate time series data arrays down to the identified historical multivariate time series data arrays; 
training a time series forecast model by using the identified historical multivariate time series data arrays as training data for a machine learning process that is executed by the computing system to produce the trained time series forecast model, and wherein the machine learning process employs recurrent neural networkand / or support vector regression
generating a forecast of a future value of at least one parameter of the set of multiple parameters related to the physical operation of the given asset using the trained time series forecast model; and transmitting data indicating the forecast of the future value of at least one parameter to an output system.

Claim 15 (Currently Amended):  A computer-implemented method comprising: 
obtaining a first multivariate time series data array representing values of a set of multiple parameters associated with a system related to the physical operation of a given asset from a first time represented by at least one timestamp, wherein at least some of the values comprise measurements collected by one or more sensors at the given asset; 
performing a first comparison between the first multivariate time series data array and a set of historical multivariate time series data arrays, wherein each respective historical multivariate time series data array in the set of historical multivariate time series data arrays represents respective past values of the set of multiple parameters related to the physical operation of the given asset from a respective past time represented by at least one timestamp; 
based on the first comparison, identifying a subset of historical multivariate time series data arrays that are similar to the first multivariate time series data array by (i) deriving a respective measure of similarity between the first multivariate time series data array and each respective historical multivariate time series data array in the set of historical multivariate time series data arrays and (ii) identifying the historical multivariate time series data arrays in the set 6of historical multivariate time series data arrays that have the best respective measures of similarity; 
obtaining first event data associated with the first multivariate time series data array, wherein the first event data indicates one or more event occurrences that happened at or near the first time of the first multivariate time series data array; 
performing a second comparison between the first event data and respective historical event data associated with each of the subset of historical multivariate time series data arrays, wherein the respective historical event data associated with each respective historical multivariate time series data array in the subset of historical multivariate time series data arrays indicates one or more past event occurrences that happened at or near the respective past time of the respective historical multivariate time series data array; 
based on the second comparison, identifying historical multivariate time series data arrays in the subset of historical multivariate time series data arrays that have associated historical event data indicating one or more past event occurrences of a same type as the one or more event occurrences indicated by the first event data and then filtering the subset of historical multivariate time series data arrays down to the identified historical multivariate time series data arrays; 
training a time series forecast model by using the identified historical multivariate time series data arrays as training data for a machine learning process that is executed by the computing system to produce the trained time series forecast model, and wherein the machine learning process employs and / or support vector regression
generating a forecast of a future value of at least one parameter of the set of multiple parameters related to the physical operation of the given asset using the trained time series forecast model; and transmitting data indicating the forecast of the future value of at least one parameter to an output system.

Claims 2, 6, 9, 13, 16, 19, 21-31 (no change from AFCP 2.0 claims filed on 4/1/2021)




Allowable Subject Matter

Claims 1-2, 6, 8-9, 13, 15-16, 19, 21-31 are allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claim 1 / 8 / 15, specifically: “… performing a second comparison between the first event data and respective historical event data associated with each of the subset of historical multivariate time series data arrays, wherein the respective historical event data associated with each respective historical multivariate time series data array in the subset of historical 2multivariate time series data arrays indicates one or more past event occurrences that happened at or near the respective past time of the respective historical multivariate time series data array; based on the second comparison, identifying historical multivariate time series data arrays in the subset of historical multivariate time series data arrays that have associated historical event data indicating one or more past event occurrences of a same type as the one or more event occurrences indicated by the first event data and then filtering the subset of historical multivariate time series data arrays down to the identified historical multivariate time series data arrays; training a time series forecast model by using the identified historical multivariate time series data arrays as training data for a machine learning process that is executed by the computing system to produce the trained time series forecast model, and wherein the machine learning process employs and / or support vector regression.”
The followings are references close to the invention claimed:
Herzog, et al., US-PGPUB NO.2013/0024416 A1 [hereafter Herzog] shows parameters prediction based on sequential kernel regression.  Herzog does not teaches training and predicting using a recurrent neural network and/or support vector regression time series forecast model based on historical event data identified by the process claimed.
Lin, et al, US-PGPUB NO.2014/0172866 A1 [hereafter Lin] shows time series analysis for industrial equipment.  Lin does not teaches training and predicting using a recurrent neural network and/or support vector regression time series forecast model based on historical event data identified by the process claimed.
Taft, et al., US-PGPUB NO.2010/0152910 A1 [hereafter Taft] shows time series analysis for power grid failure prediction.  Taft does not teaches training and predicting using a recurrent neural network and/or support vector regression time series forecast model based on historical event data identified by the process claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126